ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a level shifter including the limitation “a PMOS transistor coupled between the first output terminal and the second output terminal and having a gate terminal connected to receive the first clock signal in the first voltage domain, the PMOS transistor configured to equalize the first output signal and the second output signal in response to a logical low state of the first clock signal” in addition to other limitations recited therein.

Claims 2-6 are allowed by virtue of their dependency from claim 1.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a level shifting system including the limitation “a PMOS transistor coupled between the first output terminal and the second output terminal and having a gate terminal connected to receive the first clock signal in the first voltage domain, the PMOS transistor configured to equalize the first output signal and the second output signal in response to a logical low state of the first clock signal; and a latch circuit configured to latch the second output signal in the second voltage domain in response to a second clock signal, wherein the second clock signal and the first clock signal are in phase with one another” in addition to other limitations recited therein.

Claims 8-15 are allowed by virtue of their dependency from claim 7.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a level shifting method including the limitation “equalizing a first output signal at a first output terminal and a second output signal at a second output terminal in response to the logic low state of the first clock signal, the first output signal and the second output signal being in a second voltage domain higher than the first voltage domain” in addition to other limitations recited therein.

Claims 17-20 are allowed by virtue of their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842